IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Carroll,                    :
                 Petitioner         :
                                    :
            v.                      :
                                    :
Workers’ Compensation Appeal        :
Board (Nealson Trucking, Inc. and   :
Uninsured Employers Guaranty Fund), :            No. 1395 C.D. 2019
                 Respondents        :            Submitted: February 14, 2020


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                      FILED: April 27, 2020

              William Carroll (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) September 12, 2019 order
affirming the WC Judge’s (WCJ) decision dismissing his WC claim petitions against
Nealson Trucking, Inc. (Nealson) (Claim Petition) and the Uninsured Employers
Guaranty Fund (UEGF) (UEGF Petition) (collectively, the Petitions).                 Claimant
presents three issues for this Court’s review: (1) whether the WCJ failed to afford
Claimant the presumption that he was Nealson’s employee;1 (2) whether the WCJ
misapplied the test in determining Claimant was not Nealson’s employee; and (3)
whether substantial evidence supports the WCJ’s determination that Claimant was an
independent contractor. After review, we affirm.

       1
        In his Statement of the Questions Involved, Claimant describes the issue as whether the
Board and WCJ erred by determining that Claimant was not Nealson’s employee. See Claimant Br.
at 4. However, Claimant’s argument addresses the WCJ’s alleged failure to afford Claimant the
presumption.
               On December 14, 2016, Claimant filed the Claim Petition alleging that
he sustained a work injury in the course and scope of his employment with Nealson.
Specifically, Claimant averred therein that, on August 9, 2016, he suffered a severe
cranial fracture with accompanying traumatic brain injury and associated cognitive
and neurological deficits, when a commercial hook used to load a dumpster into
Nealson’s truck struck him in the head. On March 8, 2017, Claimant filed the UEGF
Petition. The Petitions were assigned to a WCJ and, at an April 25, 2017 hearing, the
WCJ and the parties agreed to bifurcate the issues and first decide whether Claimant
was Nealson’s employee at the time of his injury.
               On May 23, 2018, the WCJ held that Claimant failed to establish he was
Nealson’s employee at the time of his injury. Claimant appealed to the Board. On
September 12, 2019, the Board affirmed the WCJ’s decision. Claimant appealed to
this Court.2
               Initially,

               [w]hether one’s status is that of an employee or independent
               contractor ‘is a crucial threshold determination that must be
               made before granting [WC] benefits.’ Universal Am-Can[,
               Ltd. v. Workers’ Comp. Appeal Bd. (Minteer), 762 A.2d
               328,] 330 [(Pa. 2000)]. This is because independent
               contractors cannot recover benefits under the [WC] Act[3]
               ([] Act). The claimant bears the ‘burden to establish an
               employer[-]employee relationship in order to receive
               benefits.’ Universal Am-Can, 762 A.2d at 330.
               . . . . There is no bright line rule for determining whether a
               particular relationship is that of an employer-employee or
               owner-independent contractor. Nevertheless, our Supreme


       2
          “This Court’s scope of review of an order of the Board is limited to determining whether
there has been a violation of constitutional rights, an error of law or a violation of relevant
regulations of the Board and whether necessary findings of fact are supported by substantial
evidence.” Arnold v. Workers’ Comp. Appeal Bd. (Lacour Painting, Inc.), 110 A.3d 1063, 1067 n.3
(Pa. Cmwlth. 2015).
        3
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
                                                2
             Court has established the following factors that must be
             considered when making such determination:
                   Control of manner work is to be done;
                   responsibility for result only; terms of
                   agreement between the parties; the nature of
                   the work or occupation; skill required for
                   performance; whether one is engaged in a
                   distinct occupation or business; which party
                   supplied the tools; whether payment is by the
                   time or by the job; whether work is part of the
                   regular business of the employer, and also the
                   right to terminate the employment at any time.
             Id. at 333 (quotation marks and citations omitted) (quoting
             Hammermill Paper Co[.] v. Rust Eng[’g] Co[.], . . . 243
             A.2d 389, 392 ([Pa.] 1968)). ‘Whether some or all of
             these factors exist in any given situation is not controlling.’
             Id. Although each factor is relevant, ‘control over the
             work to be completed and the manner in which it is to
             be performed are the primary factors in determining
             employee status.’ Id. ‘Moreover, it is the existence of the
             right to control that is significant, irrespective of whether
             the control is actually exercised.’ Id. (emphasis in original).

Dep’t of Labor & Indus. v. Workers’ Comp. Appeal Bd. (Lin & E. Taste), 155 A.3d
103, 109-10 (Pa. Cmwlth. 2017), aff’d, 187 A.3d 914 (Pa. 2018) (bold emphasis
added; citations and italic emphasis omitted).
             Claimant first argues that the Board erred by upholding the WCJ’s
decision because the WCJ failed to apply the presumption that Claimant was
Nealson’s employee insofar as he was using Nealson’s truck bearing Nealson’s name.
             “[I]t is well[ ]settled that the presence of a party’s name on a commercial
vehicle raises a rebuttable presumption that the driver of the vehicle is an employee
of that party acting within the scope of his employment.” Samuel J. Lansberry, Inc.
v. Workmen’s Comp. Appeal Bd. (Switzer), 649 A.2d 162, 165 (Pa. Cmwlth. 1994)
(emphasis added); see also W.W. Friedline Trucking v. Workmen’s Comp. Appeal Bd.
(Reynolds), 616 A.2d 728 (Pa. Cmwlth. 1992); Southland Cable Co. v. Workmen’s

                                           3
Comp. Appeal Bd. (Emmett), 598 A.2d 329 (Pa. Cmwlth. 1991); Shreiner Trucking
Co. v. Workmen’s Comp. Appeal Bd. (Wagner), 509 A.2d 1337 (Pa. Cmwlth. 1986);
Workmen’s Comp. Appeal Bd. v. Navajo Freight Lines, Inc., 338 A.2d 766 (Pa.
Cmwlth. 1975). A rebuttable presumption is “a rule of substantive law designed to
force a trier of fact to reach a certain conclusion once a given set of facts are
established, unless contrary evidence is introduced.” Commonwealth v. $34,440.00
U.S. Currency, 174 A.3d 1031, 1043 (Pa. 2017). In other words, “[a] rebuttable
presumption forces the defendant to come forth or suffer inevitable defeat on the
issue in controversy.” Commonwealth v. Shaffer, 288 A.2d 727, 735 (Pa. 1972).
               Here, the WCJ explained:

               Based upon a review of the evidentiary record as a whole,
               this [WCJ] does not find that Claimant was an employee of
               Nealson [] when his injury occurred on August 9, 2016.
               Although Nealson [] supplied the truck he used when he
               was injured, the other factors in this case lead this
               [WCJ] to find Claimant was an independent contractor
               and not an employee.[4]
Claimant Br. at App. A-18 (emphasis added).

               In reviewing the WCJ’s decision, the Board reasoned:

               [Nealson’s] ownership of the truck is undisputed. The WCJ
               credited the testimony of [Nealson’s] owner Gregg
               Hetherington [(Hetherington)], who testified that Claimant
               was a family friend and was driving the truck for no
               compensation. [The WCJ] found that Claimant had driven
               the truck on previous occasions when [] Hetherington was
               on vacation and that [] Hetherington exercised no control
               over Claimant’s activities. The WCJ considered the
               ownership of the truck and any signage on the truck
               along with the other relevant factors in determining the
               existence of an employment relationship.              Any




      4
          The other factors are discussed more fully below.
                                                  4
              presumption in favor of an employment relationship
              was rebutted by the credible testimony.[5]

Claimant Br. at App. A-26 (emphasis added). Clearly, both the WCJ and Board
afforded Claimant the presumption to which he was entitled.                   Thus, Claimant’s
argument to the contrary is without merit.
              Claimant next contends that the Board erred by affirming the WCJ’s
decision because the WCJ misapplied the test to determine whether Claimant was
Nealson’s employee. Specifically, he claims that

              the WCJ relied on the false idea that . . . Hetherington could
              not exercise control over [Claimant], as Hetherington was
              on vacation. . . . [E]ven though . . . Hetherington . . . did
              not actually exercise control over [Claimant], he/it did have
              a right to control the work Claimant was hired to do as well
              as the manner in which [Claimant] performed the work.

Claimant Br. at 11. Further, Claimant states:

              The WCJ wholly ignored the facts adduced during this
              litigation. First, [Claimant] was supplied his employer’s
              truck (with Nealson’s logo on the door), he was provided
              fuel, given the locations to service customers, told the days
              to work and, at the time of his accident, was servicing a
              Nealson [] customer location to pick up a Nealson
              [d]umpster. [Claimant] did not own the truck nor the
              dumpster and did not know the customer, it was all Nealson
              [].

Claimant Br. at 13. Claimant argues that he “was loading [Nealson]’s dumpster when
the accident occurred, all on behalf of [Nealson] while [] Hetherington was away.
The right to control existed at all times. [Nealson] owned the truck. [] Hetherington



       5
         In Universal Am-Can, the Pennsylvania Supreme Court rejected the claimant’s contention
that an insignia on a vehicle creates an irrebuttable presumption of employment status,
explaining: “The presence of a carrier’s insignia on the outside of a rig is merely one of the many
factors to be considered when determining employee/independent contractor status and does not
command a conclusion of employee status.” Universal Am-Can, 762 A.2d at 332 (emphasis added).
                                                5
could have told [Claimant] to bring it back, not drive it anyway, leave the location[,]
etc.” Claimant Br. at 14.
               The law is well established that “control over the work to be completed
and the manner in which it is to be performed are the primary factors in determining
employee status.        Moreover, it is the existence of the right to control that is
significant,    irrespective     of    whether        the   control   is    actually    exercised.”
Universal Am-Can, 762 A.2d at 333 (citations omitted). This Court has reasoned:

               Control exists where the alleged employer: ‘possesses the
               right to select the employee; the right and power to
               discharge the employee; the power to direct the manner of
               performance; and, the power to control the employee.’ Am.
               Rd. Lines [v. Workers’ Comp. Appeal Bd. (Royal)], 39 A.3d
               [603,] 611 [(Pa. Cmwlth. 2012)] ([quoting] 3D Trucking v.
               Workers’ Comp. Appeal Bd. (Fine & Anthony Holdings
               Int’l), 921 A.2d 1281 (Pa. Cmwlth. 2007)).

Edwards v. Workers’ Comp. Appeal Bd. (Epicure Home Care, Inc.), 134 A.3d 1156,
1162-63 (Pa. Cmwlth. 2016) (citations omitted).
               “Whether an employer-employee relationship exists is a question of law
based upon findings of fact.”6 B & T Trucking v. Workers’ Comp. Appeal Bd.
(Paull), 815 A.2d 1167, 1171 (Pa. Cmwlth. 2003). In deposition testimony, Claimant
stated that he is a law enforcement officer for Upper Dublin Township (Township).
According to Claimant, he has had a commercial driver’s license since he was 18
years old, see Reproduced Record (R.R.) at 45a, and has known Hetherington, a close
personal friend, since 1995. See R.R. at 15a. Claimant recounted that, in 1995, he
drove a dumpster truck with Hetherington at Nealson Hauling, Inc., Hetherington’s
father’s business.      See R.R. at 14a-16a.            In approximately 2000, Hetherington
instructed Claimant on how to operate a roll-off truck. See R.R. at 59a-60a. After

       6
         “Because the determination as to the existence of an employer[-]employee relationship is a
question of law, on this issue, our scope of review is plenary and our standard of review is de novo.”
Lin, 155 A.3d at 109.
                                                  6
Hetherington’s father died and Hetherington started Nealson, Claimant drove a truck
for Nealson in 2013, possibly in 2014, and in August 2015 while Hetherington and
his family were on vacation. See R.R. at 21a, 27a, 64a, 73a. Claimant was paid for
that work.     See R.R. at 21a, 28a.        Claimant denied having executed a written
independent contractor agreement at any time. See R.R. at 41a. During the entire
period Claimant worked for either Nealson Hauling, Inc. or Nealson, Claimant would
report the number of hours worked, and he would be paid in cash. See R.R. at 62.
Claimant also related that he had previously driven trucks for several other companies
while working as a Township police officer. See R.R. at 24a-25a, 64a-65a.
              Claimant stated that, following Hetherington’s wife’s 2016 death,
Hetherington asked Claimant to drive the truck while Hetherington was in North
Carolina spreading his wife’s ashes. See R.R. at 33a. Claimant expected to be paid,
as he had been previously. See R.R. at 32a.
              Claimant recalled that, during the week the accident occurred, Claimant
picked up Nealson’s truck at Nealson’s yard. See R.R. at 37a, 18a. Claimant took
the truck keys from Nealson’s unlocked office and determined the stops he would be
making by noting recorded customer phone requests on a pad (pick-up slips). See
R.R. at 37a, 38a-39a. Claimant did not provide any tools, and Nealson supplied
Claimant with all materials he needed to do the jobs. See R.R. at 55a. Hetherington
left money for Claimant to purchase fuel. See R.R. at 54a. Hetherington did not give
him any instructions for performing the jobs or driving the truck, and never told him
he was obligated to drive the truck.7 See R.R. at 39a-40a. Claimant admitted that he
was free to refuse to drive the truck at any time. See R.R. at 40a.



       7
         Claimant denied that he had ever received any direction from Hetherington regarding how
soon a pick-up should be made after a customer request was received, or the manner in which pick-
ups should be performed. See R.R. at 48a.
                                               7
               Claimant recounted that, on the day of the accident, he retrieved
Nealson’s pick-up slips and performed a pre-trip truck inspection before departing
Nealson’s yard. See R.R. at 45a. Claimant stated he had no indication that any pick-
ups were urgent, and Hetherington had not contacted him with any instructions
pertaining to pick-ups to be made that day. See R.R. at 47a. Claimant did not ask
Hetherington for payment for driving the truck after the accident because he was
hospitalized. See R.R. at 36a.
               Hetherington testified that he ran Nealson Hauling, Inc. for his father,
who died in 2006. See R.R. at 84a. Hetherington owns Nealson, a company that
hauls, picks up and delivers dumpsters, which he began in approximately 2010. See
id.   Hetherington is Nealson’s only employee, and Rich Tyson (Tyson) is a
subcontractor who, at the time of the accident, worked part-time, two to three times
per week. See id. Hetherington denied that Claimant had worked for Nealson prior
to August 2016, but acknowledged that Claimant had worked for Nealson Hauling,
Inc. See id. Hetherington recounted that Claimant, a close friend, had approached
him at a luncheon after Hetherington’s wife’s memorial service. See R.R. at 85a.
According to Hetherington, Claimant knew that he needed to take his wife’s ashes to
North Carolina and

               [h]e approached me and told me we hadn’t been on vacation
               in years. He told me that you need to go down to North
               Carolina to do this for your wife. He said my gift to you is I
               will drive your truck in the time [sic] . . . -- he did not want
               any compensation at all for doing that.
R.R. at 86a.

               Hetherington stated he discussed dates with Claimant, who explained to
Hetherington that he would be taking vacation from his Township job. Hetherington
was aware Claimant had driven trucks for other companies.                See R.R. at 87a.
Hetherington denied providing Claimant an itinerary for the week, and explained that

                                              8
Claimant and Tyson would check the phone messages on Nealson’s answering
machine from customers needing their dumpsters emptied and would set up their
schedules accordingly.      See id.     He admitted leaving money for fuel and
acknowledged that Claimant was driving Nealson’s truck on the day of the accident.
See id. He explained that Nealson supplied the only tools/equipment needed – the
truck and tarps. See id. Hetherington recounted that he had taught Claimant to drive
the dumpster truck in 1997 when he worked for Nealson Hauling, Inc. See id.
Hetherington further expressed that, after Claimant offered to drive his truck during
August 2016, he did not feel Claimant was under any obligation to do so and would
not have insisted he do so because he considered Claimant’s offer a favor. See R.R.
at 91a. Hetherington denied that Claimant requested payment for the August 2016
work, that Claimant was on Nealson’s payroll, and that Nealson paid Claimant’s
Social Security taxes, withheld Claimant’s income tax, or provided tax forms to
Claimant. See id.
             “As the sole fact-finder in [WC] cases, the WCJ has exclusive province
over issues of credibility and evidentiary weight.” Bristol Borough v. Workers’
Comp. Appeal Bd. (Burnett), 206 A.3d 585, 611 (Pa. Cmwlth. 2019). The WCJ
found Claimant credible; however, with respect to whether Claimant was to be paid
for driving the truck, the WCJ credited Hetherington’s testimony that Claimant drove
the truck as a gift to Hetherington. The WCJ also found Hetherington credible,
except with respect to his testimony that Claimant had never done any work for
Nealson in the 12 years prior to the accident.
             The WCJ explained:

             Significant factors in [determining whether Claimant was
             an employee or an independent contractor] include and are
             not limited to the following:
             a. Claimant volunteered to drive the truck and drop off and
             pick up the dumpsters for the week. [] Hetherington was
                                           9
            away complying with his wife’s final request to bury her
            ashes. [Claimant] was not being paid for his activities;
            b. Hetherington did not know when/if Claimant reported for
            work on any given day or what he was doing on any given
            day;
            c. Claimant received his assignments directly from a call-in
            log rather than from any employee of Nealson [];
            d. Claimant did not have to report to anyone at Nealson []
            his activities but conducted them completely on his own,
            and, in fact, [] Hetherington was several states away while
            Claimant was conducting his activities;
            ....
            f. Claimant testified that [] Hetherington did, many years
            previously, show him how to use the truck he used to
            deliver and pick[ ]up the dumpsters. However, it appears
            the company was, at that point, Nealson Hauling, Inc., not
            Nealson []; and[]
            g. What is conspicuously absent from the record in this
            matter is any indication that [] Hetherington had any
            ability to control the manner in which Claimant
            conducted his activities. The most important factor in
            determining whether one is an employee of another is
            the purported employer’s ability to control the manner
            in which the purported employee’s activities are
            performed, regardless of whether such control is
            exerted. In the present matter, no such evidence was
            solicited. Furthermore, [] Hetherington was several
            states away while Claimant was conducting his
            activities, so he did not have the ability to control the
            manner in which the work was performed. This [WCJ]
            cannot infer such ability; it must be established in the
            record.

Claimant Br. at App. A-18-19 (emphasis added).
            The record supports the WCJ’s factual findings that Claimant offered to
drive Nealson’s truck as a favor to Hetherington, and that Hetherington was not
involved in Claimant’s work performance that day.       Hetherington was in North


                                        10
Carolina while Claimant voluntarily arrived at Nealson’s unlocked office, retrieved
the truck keys himself, obtained Nealson’s customers’ pick-up requests from the
answering machine, inspected the truck, and drove to the customers’ locations.
Further, there is no record evidence that Nealson exercised any control over
Claimant’s work or that it had the right to direct how Claimant performed the
job that day. The fact that Claimant drove Nealson’s truck to perform the work for
Nealson’s customers is not, by itself, sufficient to establish that Nealson had the right
to control Claimant’s work.      Here, other record evidence supported the WCJ’s
conclusion that Nealson overcame the presumption that Claimant was an employee.
Accordingly, the Board properly affirmed the WCJ’s determination that Claimant
was not Nealson’s employee.
             Finally, in a one-paragraph argument, Claimant contends that substantial
evidence does not support the WCJ’s conclusion that Claimant was an independent
contractor. Claimant argues:

             [Claimant] had no customers of his own, did not own the
             truck, did not provide the fuel or maintenance for the
             vehicle. [Claimant] was provided the locations to service
             the customers, and when he was injured[,] it was in the
             course of loading a [Nealson] [t]ruck dumpster at
             [Nealson’s] customer[’s] location. There is simply no
             evidence that [Claimant] was an independent contractor at
             the time he was injured while working at [Nealson’s]
             customer location.

Claimant Br. at 17. Notwithstanding Claimant’s contention, his and Hetherington’s
credible testimony is substantial evidence supporting the WCJ’s legal conclusion that
Claimant was an independent contractor and not Nealson’s employee.
             For all of the above reasons, the Board’s decision is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge

                                           11
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Carroll,                    :
                 Petitioner         :
                                    :
            v.                      :
                                    :
Workers’ Compensation Appeal        :
Board (Nealson Trucking, Inc. and   :
Uninsured Employers Guaranty Fund), :     No. 1395 C.D. 2019
                 Respondents        :



                                   ORDER

            AND NOW, this 27th day of April, 2020, the Workers’ Compensation
Appeal Board’s September 12, 2019 order is affirmed.



                                    ___________________________
                                    ANNE E. COVEY, Judge